Citation Nr: 0738363	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  00-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) for the period from July 10, 
1998, through October 26, 1999.

2.  Entitlement to an effective date prior to October 27, 
1999, for the grants of a total disability evaluation based 
upon individual unemployability due to a service-connected 
disability (TDIU) and Dependents' Education Assistance under 
38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980, and July 1981 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2000 and December 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2003, the Board denied the issues on appeal.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a November 2003 Order, the 
Court vacated the Board's August 2003 decision and remanded 
to provide the veteran sufficient notification of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
remanded this case in September 2004.  

In October 2005, the Board again denied the issues on appeal.  
The veteran again appealed to the Court.  In a January 2007 
Order, the Court again vacated the Bard's decision and 
remanded the case for additional proceedings..  The Board 
remanded this case in May 2007.  


FINDINGS OF FACT

1.  For the period from July 10, 1998, through October 26, 
1999, the veteran's PTSD was not productive of such symptoms 
as obsessional rituals and suicidal ideation; furthermore, 
the veteran was employed during this period.

2.  Beginning on October, 27, 1999, the veteran's PTSD has 
been productive of total occupational impairment.

3.  The veteran's final date of employment was October 26, 
1999, and her claim of entitlement to TDIU was not received 
by the RO until August 15, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from July 10, 1998, through October 
26, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to an effective date prior 
to October 27, 1999, for the grants of TDIU and Dependents' 
Education Assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2003, September 2003, and June 2007 
letters, with respect to the claims of entitlement to earlier 
effective dates.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2003, September 2003, and June 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains an August 2007 supplemental 
statement of the case following the June 2007 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2003, September 2004, and June 2007 letters.


Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination when 
such is necessary to make a decision on the claim.  In this 
case, the relevant evidence of record concerning the discrete 
time period of July 10, 1998, through October 26, 1999, for a 
rating in excess of 50 percent for PTSD, has not been added 
to since initial evidentiary development was undertaken by 
the RO.  Presently, the veteran has not indicated that there 
are outstanding and relevant records that VA should obtain.  
The record illustrates that the RO sent letters to the Heart 
of Florida Behavior, Professional Psychological Services, 
Creative Counseling, and Peace River Center. The RO received 
a December 1998 reply from Professional Psychological 
Services that due to unfortunate circumstances it was unable 
to locate the veteran's records.  The RO received admission 
reports from the Heart of Florida Behavior (also referred to 
as Palmview Hospital/HFBC) from 1995, and October to November 
1997.  The record contains a December 1998 letter from a 
social worker at Creative Counseling.  Peace River Center 
replied to the RO's letter, and asked that the veteran fill 
out an attached form prior to releasing records, which the RO 
apparently forwarded to the veteran.  In terms of the latter 
records request, the claims file contains a RO summation of 
evidence, which noted as of April 2000, the RO had not 
received any information from the Peace River Center.  Also, 
the record contains treatment records from the Tampa VA 
Medical Center (VAMC) from September 1998 to December 1998 as 
ell as Social Security Administration (SSA) records.

In terms of evidence concerning the claim for earlier 
effective dates, the record appears to contain the relevant 
evidence for a retrospective assessment of dates of 
entitlement.  Importantly, the veteran has not alerted VA, as 
of the June 2007 VCAA notification letter, that there is any 
outstanding and relevant evidence concerning the claim.

Based on the foregoing, VA satisfied its duties to the 
veteran.



Analysis

The veteran alleges entitlement to a disability rating in 
excess of 50 percent for PTSD for the period from July 10, 
1998, through October 26, 1999, and entitlement to an 
effective date prior to October 27, 1999, for the grants of a 
total disability evaluation based upon individual 
unemployability due to a service-connected disability (TDIU) 
and Dependents' Education Assistance under 38 U.S.C.A. 
Chapter 35.  The Board will initially address the veteran's 
claim of entitlement to a disability rating in excess of 50 
percent for PTSD for the period from July 10, 1998, through 
October 26, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The medical evidence of records includes VA treatment 
reports, Social Security Administration (SSA) records, 
private treatment records from Palmview Hospital and Creative 
Counseling Center, and VA examination reports dated in April 
2000 and August 2001.

Treatment records from Palmview Hospital indicate that the 
veteran was hospitalized from October 18, 1997, to October 
20, 1997.  The veteran had been admitted voluntarily, and 
upon admission explained that she had a diagnosis of bipolar 
disorder, and that she had been thinking about suicide.  Her 
admission diagnoses were bipolar disorder, depression, PTSD, 
and generalized anxiety disorder.  She was assigned a Global 
Assessment of Functioning (GAF) of 45.  She presented with 
complaints of anxiety and stress.  She submitted that she 
could not attend school because she could not pass 
examinations, due to a lack of memory and an inability to 
concentration.  Upon discharge, the Final Diagnoses were Axis 
I Bipolar disorder, depressed, PTSD, and generalized anxiety 
disorder, and Axis V GAF of 45-50.

The veteran was again hospitalized later in October 1997 and 
discharged in November 1997.  The veteran was assessed as 
having a GAF score of 50 upon admission and discharge.  She 
presented with a history of decompensation; she had become 
more depressed and anxious and had suicidal ideation.  She 
felt harassed and persecuted by her supervisor at work, and 
experienced constant crying spells, panic attacks, difficulty 
with concentration, disturbed sleep and poor appetite.  

VA treatment records, dated from July 1998 to January 1999, 
reflect that the veteran had significant stress and 
depression resulting from her job.  For example, a July 1998 
VA treatment record contains a recitation of the veteran's 
rape incident during service.  The veteran stated that she 
had attempted suicide in 1991 with an overdose of asthma 
medication, and was hospitalized for two weeks.  At that 
time, she was diagnosed as having bipolar disorder.  The 
veteran reported a history of three to four hospitalizations 
since then, and she currently took lithium, Clonopin, 
Ritalin, and Risperdal.  The veteran stated that she 
supervised a stock crew at K-mart working the night shift 
Monday through Friday.  A separate July 1998 VA treatment 
record for Medication Evaluation noted the veteran's symptoms 
of poor concentration and sleep disturbances.  The veteran 
asserted that in the past she had suffered from nightmares 
about an in-service rape, but presently most of the dreams 
had subsided.  The veteran was diagnosed as having major 
depression in remission, and possibly bipolar disorder and 
PTSD.  The examiner indicated that the veteran was 
experiencing chronic mental illness and had difficulty coping 
with stress.  The report contains a GAF score of 75.

In August 1998, the veteran reported with a history of a 
stable mood; however, she was experiencing a great deal of 
stress at work due to her promotion to a supervisory.  
Although she was proud of herself, she indicated that it took 
a great deal of effort for her to negotiate the relationship 
between her employer and the five employees she supervised.

In September 1998, a VA treatment provider was unable to 
elicit any symptoms of a thought disorder.  On September 14, 
1998, the veteran reported that her job had reduced in stress 
because an employee that she found disruptive had been 
transferred.  There was no evidence of suicidal or homicidal 
ideations.  The veteran expressed that she felt more 
comfortable processing her past sexual trauma in a group 
atmosphere.  She described the trauma in the third person and 
had difficulty with details.  On September 28, the veteran's 
mood was found to be tense, sad, and tearful most of the 
session.  Her affect was congruent to mood, and there were no 
suicidal or homicidal ideations.  The veteran continued to 
endure job related stress.  She acknowledged serious 
difficulties with concentration and organization.  The 
examiner's impression was exacerbation of depression and 
anxiety due to work stress.

On October 27,1998, the veteran's mood and affect were found 
to be within range and appropriate, somewhat tense at times. 
The veteran continued to report primarily on her job-related 
stressors; she had been moved from night shift to the day 
shift and had been demoted from department manager to stock 
employee, which was frustrating.  She indicated that she was 
experiencing nightly insomnia.  There was no suicidal or 
homicidal ideation.  

A November 10, 1998, VA treatment found the veteran's mood to 
be sad and tearful most of the session, and affect was 
congruent to mood-there were no suicidal or homicidal 
ideations.  The veteran stated that she was not adjusting 
well to the day shift, and had tried to explain her 
limitations due to bipolar illness and difficulty with 
concentration.  On December 9, 1998, the veteran's mood was 
sad and tearful most of the session, and her affect was 
congruent to mood.  The assessor noted no suicidal or 
homicidal ideations.  The veteran stated that she could not 
handle her work troubles any longer.  The assessor noted that 
during the session, the veteran appeared to be exhibiting 
depressive symptoms, and the veteran admitted to having been 
without her medications for a few months.

On December 15, the veteran continued to report a high stress 
level generated by changes in working conditions.  A staff 
psychiatrist noted that during the session the veteran 
appeared anxious and depressed, and there was no evidence of 
psychosis or suicidal ideation.  The psychiatrist agreed that 
switching the night shift might reduce the veteran's stress.

Private treatment records from Creative Counseling Center 
indicated that the veteran received treatment on a weekly 
basis from November 24, 1997 to February 2, 1998.  She was 
diagnosed as having bipolar disorder, depression, and 
attention deficit disorder.  An indication of PTSD was also 
noted.  She presented with difficulties with sleep, 
depression,  concentration and self esteem.  In a December 
1998 statement, her private social worker noted that 
treatment had enabled the veteran to have "better days," 
but her ability to function with other employees remained 
problematic.  The social worker concluded that "(h)er 
condition is chronic so she is not expected to improve 
significantly and her ability to satisfactorily maintain 
employment is suspect."

The veteran's SSA records include a psychiatric evaluation 
performed by Emilio F. Montero, M.D., dated in December 1999.  
The veteran submitted that she was on medical leave because 
she was unable to work anymore.  She was unable to 
concentrate and she felt depressed at having to work and 
because of financial difficulties.  She claimed to have 
flashbacks regarding her traumatic childhood.  Her past 
psychiatric history included a hospitalization in Peace River 
in 1991, three hospitalizations at the Palmview Hospital from 
1995 to 1997.  During her mental status examination her 
speech was relevant and coherent.  There was no 
disorganization of thought processes.  No delusions were 
elicited and she denied  hallucinations.  All cognitive 
functions were well preserved to specific tasks.  She 
submitted that she could not handle the pressures at her job 
and that in general she was unable to work.  She indicated 
that she could not remember, do heavy lifting, and that she 
had a sleep disorder manifested by insomnia.  The examiner 
indicated that the veteran appeared to magnify her 
symptomatology.  Although the veteran alleged that she 
experienced flashbacks, she did not demonstrate any of the 
typical symptoms of PTSD.  Judgment was adequate.  Insight 
was superficial.  The veteran was diagnosed as having bipolar 
disorder and attention deficit disorder, by history.  The 
examiner opined that it would be a waste of time to involve 
the veteran in vocational rehabilitation training because she 
was not motivated to work.  

The veteran underwent multiple VA psychiatric examinations in 
April 2000.  During a PTSD examination, she described her 
history of in-service rape.  She denied suicidal ideation and 
did not demonstrate memory loss, ritualistic behavior, or 
panic attacks.  She confirmed increased arousal, sleep 
disturbance, irritability, difficulty concentrating, 
recurrent and intrusive recollections, intense psychological 
distress at symbolic representations and psychological 
reactivity, persistent avoidance of stimuli associated with 
trauma, diminished interest in activities, and feelings of 
detachment from others.  During the examination, the veteran 
was alert and oriented in all spheres.  She was held to be 
competent for VA purposes.  She denied any impairment in 
thought processes or communication, delusions, 
hallucinations, or inappropriate behavior.  Suicidal ideation 
was endorsed in the past; however, she had no current plans 
or intent.  She was extremely tearful throughout the 
examination.  She appeared capable of maintain her activities 
of daily living, and did not demonstrate any memory loss, 
ritualistic behavior or panic attacks.  The veteran did 
endorse persistent symptoms of increased arousal as evidence 
by sleep disturbance, irritability, and difficulty 
concentrating.  She also endorsed persistent symptoms of re-
experiencing trauma as  evidence by recurrent and intrusive 
recollections, intense psychological distress at symbolic 
representations and physiological reactivity.  She also 
endorse persistent avoidance of stimuli associated with 
trauma as evidence by efforts to avoid thoughts and 
activities, diminished interest in activities, and feeling s 
of detachment from others.  The veteran was diagnosed as 
having PTSD.  A GAF score of 52 was assigned.

During her mental disorders examination, the veteran reported 
that she had not worked since October 1999, and she stated 
that she "does not want to be around people" and "does not 
want to get out of bed."  During the examination, the 
veteran became tearful at one point.  She described decreased 
concentration, irritability, sleep disturbances, and crying 
episodes.  The veteran reported for the examination casually 
dressed and neatly groomed. She was polite and cooperative 
during the examination.  Her speech was normal in rate and 
volume and it was logical, coherent and goal oriented.  Her 
thoughts were organized.  She displayed no loosening of 
associations or flight of ideas or delusional thought 
content.  Her affect was euthymic and of full range.  
Cognitively, she displayed good attention and memory.  The 
examiner noted that the veteran's symptomatology was mostly 
not consistent with PTSD but was more indicative of bipolar 
disorder and borderline personality.  The examiner further 
indicated that the veteran's employment was a considerable 
stressor, and "the patient does much better when she is not 
working, and it is likely that the stressors predispose this 
patient to significant anxiety and depression and the 
tendency to decompensate, which would be consistent both with 
bipolar disorder and with a borderline personality."  The 
examiner assigned a GAF score of 55 for the past year and 65 
currently.  A separate dictation of this examination report 
contains a current GAF score of 55.

Subsequent VA treatment records, dated from May 2000 to 
January 2001, reflect continued treatment for depression.  In 
May 2000, she presented with complaints of difficulties in 
concentration and an inability to work due to poor coping 
resources.   She presented well-groomed and made good eye 
contact during her consultation.  Her mood and affect were 
moderately depressed and anxious.  She was alert and 
oriented.  Speech and thought processes were within normal 
limits and cognitive abilities appeared to be age 
appropriate.  She denied any hallucinations or suicidal or 
homicidal ideation.  There was no evidence of any current 
paranoid ideation.  In October 2000, she reported that she 
was experiencing intrusive recollections once a week and 
nightmares two to three times a month.  She was experiencing 
difficulties with concentration and sleep disturbances.  She 
had a close relationship with her mother and a supportive 
friend.  She participated in church activities and was able 
to leave her house two to three times a week.  She was alert 
and well oriented.  Her energy level was within normal 
limits.  Attention and concentration were unremarkable.  Her 
mood was stable.  Insight appeared fair and judgment appeared 
intact.  She was diagnosed as having PTSD and assigned a GAF 
score of 53.  

In August 2001, the veteran was afforded a VA examination.  
She presented for the examination adequately groomed and 
dressed.  She was cooperative and made good eye contact 
during the interview.  Her mood was anxious and her affect 
was tense.  Speech was normal in rate, tone, and volume.  She 
denied any homicidal or suicidal ideation.  She denied any 
hallucinations.  Insight and judgment appeared to be intact.  
She had signs and symptoms of psychosis and/or mania.  The 
examiner opined that the veteran's PTSD would prevent her 
from being able to maintain employment and long term 
relationships.  She was diagnosed as having PTSD and assigned 
a GAF score of 50.  He noted that he was unable to assign a 
GAF score solely on the veteran's PTSD; it was relative to 
all her possible illnesses.    

In light of the aforementioned medical evidence, the veteran 
is not entitled to a rating in excess of 50 percent for PTSD 
for the period from July 10, 1998, through October 26, 1999.  
It is noted that the record contains hospitalization records 
prior to the effective date of the grant of service 
connection for PTSD (July 10, 1998), one of which reflects a 
lower GAF (other records primarily concern the veteran's 
bipolar disorder).  These records, however, are not directly 
probative of the veteran's service-connected disability for 
the discrete time period under consideration.

The records pertaining to the current severity of the 
veteran's disability as of the date she filed a claim of 
service connection do not indicate the symptomatology 
reflected by a 70 percent rating.  For example, VA treatment 
records repeatedly found that the veteran had no suicidal or 
homicidal ideations.  Moreover, the record lacks evidence of 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, or neglect 
of personal appearance and hygiene.

Though the veteran continually referred to her job related 
stresses, the veteran continued to work during this discrete 
time period.  The impact that the veteran's service-connected 
PTSD had on her ability to work is appropriately compensated-
that is, the veteran's PTSD had not manifested to the 
necessary level of severity for a 70 percent disability 
evaluation for the period from July 10, 1998, through October 
26, 1999.  Accordingly, entitlement to disability rating in 
excess of 50 percent for PTSD for the period from July 10, 
1998, through October 26, 1999, is denied.

As noted, the veteran has also alleged entitlement to an 
effective date prior to October 27, 1999, for the grants of a 
total disability evaluation based upon individual 
unemployability due to a service-connected disability (TDIU) 
and Dependents' Education Assistance under 38 U.S.C.A. 
Chapter 35.

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date. 38 C.F.R. § 3.400(o)(2).  The date of 
outpatient or hospital examination will be accepted as the 
date of receipt of a claim for increased benefits when such 
reports relate to an examination or treatment of a disability 
for which service connection has previously been established.  
Id. § 3.157(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  Id. § 3.151.  The 
term "claim" means a formal or informal communication in 
writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit.  38 C.F.R. 
§ 3.1(p).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, and neuropsychiatric, will 
be considered as one disability.

Dependents' Education Assistance under 38 U.S.C.A. Chapter 35 
is granted in cases derived from a veteran who died of a 
service-connected disability; has a total disability 
permanent in nature resulting form a service-connected 
disability, or who died while a disability so evaluated was 
in existence; or was missing in action, captured in the line 
of duty by a hostile force, or forcibly detained or interned 
in the line of duty by a foreign government or power while 
serving on active duty.  38 U.S.C.A. § 3501(a)(1).

The veteran's application for increased compensation based on 
unemployability was received on August 15, 2000.  The veteran 
had been employed at Discount Auto Parts from April 1999 to 
October 1999.  She indicated that she worked on average 
between 40 to 60 hours a week.  She had been previously 
employed at Kmart from November 1995 to March 1999 and at 
Polk General Hospital from 1992 to 1995.  Both at Kmart and 
at Polk General Hospital, the veteran worked 40-work weeks.

In June 2001, the RO received a VA Form 21-4192 from Discount 
Auto Parts that the last day the veteran had worked was 
October 26, 1999.

A December 2001 rating decision granted TDIU effective August 
14, 2000, and an April 2003 rating decision adjusted the 
effective date to October 17, 1999.

The veteran's only service-connected disability is PTSD, 
which has been rated as 50 percent disabling from July 10, 
1998, through October 26, 1999, and as 100 percent disabling 
from October 27, 1999.

There is no indication of a claim of entitlement to TDIU 
prior to August 15, 2000, and as the veteran was gainfully 
employed until October 27, 1999, there is no basis for an 
effective date prior to October 27, 1999, for the grant of 
entitlement to TDIU.  As indicated in the discussion of the 
veteran's increased evaluation claim, the PTSD, in and of 
itself, did not preclude substantially gainful employment 
prior to October 27, 1999.  VA treatment records contain her 
reports of stresses of working, but she did not cease working 
altogether until October 1999.

It is noted that the record contains a November 1992 
application for compensation on which the veteran referred to 
depression, and that she was unable to seek gainful 
employment.  The veteran listed that she had last worked at 
Wal-Mart in February 1990.  A June 1995 application for 
compensation continued to mention depression, and the veteran 
listed that she had worked as an admitting clerk for Polk 
General Hospital for 25 months.  This evidence, however, does 
not support the veteran's claim for an earlier effective date 
for the grant of TDIU because, again, the veteran appeared to 
maintain gainful employment.

Moreover, though the veteran's private social worker 
concluded that "[h]er condition is chronic so she is not 
expected to improve significantly and her ability to 
satisfactorily maintain employment is suspect," the veteran 
had not, at that time, ceased working.

As there is no basis for a finding of a permanent and total 
service-connected disability prior to October 27, 1999, there 
is no basis for entitlement to Chapter 35 benefits prior to 
that date.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
October 27, 1999, for the grants of entitlement to TDIU and 
Dependents' Education Assistance under 38 U.S.C.A., Chapter 
35, and the claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.

In conclusion, the claims of entitlement to a rating in 
excess of 50 percent for PTSD for the period from July 10, 
1998, through October 26, 1999, and entitlement to an 
effective date prior to October 27, 1999, for the grants of 
TDIU and Dependents' Education Assistance under 38 U.S.C.A. 
Chapter 35 are denied.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD for the period from July 10, 1998, through October 
26, 1999, is denied.

The claim of entitlement to an effective date prior to 
October 27, 1999, for the grants of TDIU and Dependents' 
Education Assistance under 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


